Citation Nr: 1519685	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-28 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a skin disorder, to include contact dermatitis.



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 through September 1978.  She also reports service with the U.S. Army Reserves through 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The issue of entitlement to service connection for hypertension has been raised by the record in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that there is additional evidence pertinent to the Veteran's claims which may be available but has not yet been associated with the claims file.  In that regard, the Veteran reports that she was a member of the U.S. Army Reserves through 1981.  The Veteran's Reserve records are not of record; thus, the RO should request copies of all of the Veteran's medical records from the U.S. Army Reserves.

Additionally, although the Veteran underwent a VA examination in January 2012 with regard to her claimed skin disability, the Board does not find the opinion offered by the January 2012 VA examiner to be adequate in this case.  Specifically, the VA examiner failed to address the lay statements in the claims file, provided by both the Veteran and her husband, that the Veteran has experienced symptoms of dermatitis consistently since service discharge.  Accordingly, the Veteran should be provided with a new VA examination which adequately addresses the etiology of her claimed skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Additionally, the Veteran alleges that the skin condition for which she claims service connection was not observable at the time of the January 2012 VA examination, as it was not flared at that time.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the Veteran's skin disability, the Board finds the Veteran should be afforded a VA examination during a period when her condition is "active," if possible.  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The RO should therefore attempt to schedule an examination in consultation with the Veteran as to when her skin disorder is active.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate U.S. Army Reserve Records Depository and obtain all service treatment records from the Veteran's service with the U.S. Army Reserves.  The RO should also conduct any other development indicated, including contacting any other government records repositories that may have the Veteran's service treatment records.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a VA examination to determine the etiology of her claimed skin disorder, if possible, during an active phase of her skin disorder.  To the extent possible, scheduling of the examination should be made in consultation with the Veteran as to when her skin disorder is active.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's lay statements of record, and the lay statement provided by the Veteran's husband, the examiner should state:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed skin disorder was incurred in or is otherwise related to the Veteran's military service.  The examiner should specifically address the in-service evidence of dermatitis and state whether her current dermatitis is related to her in-service dermatitis.  A complete rationale must be provided for the opinion(s) proffered.

In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements and the lay statement provided by the Veteran's husband of post-service symptomatology of skin disorder symptoms regularly since service discharge.  The examiner is advised that the Veteran and her husband are competent to report observable symptomatology, and that the lay statements should be presumed to be credible for the purposes of this examination only.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of her claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014). 

4.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






